ROBERTSON, P. J.
Defendant was convicted of violating the Local Option Law by selling whiskey and has appealed. We have not been favored with any brief or argument by either side.
The method of operation employed by defendant, who it seems was conducting a restaurant in Bakersfield, Ozark county, was to leave the intoxicants at some convenient place for the purchaser who would secure it and leave the money, the defendant feigning to be ignorant of the transaction, and relying on the defense that it could not be proven that he got the money. Purchasers who testified stated that they frequently obtained whiskey in this manner, putting the money down somewhere in the house, having previously, it seems, negotiated with defendant therefor and told him that he wouldn’t lose anything. Some of the witnesses testified that when they would lay the money down they would knock with it on the counter to inform the defendant where they left it, but they were unable to say that the defendant ever got the money. One witness testified that he got his whiskey with purchases of other goods. It was thrown in, as he expressed it. Another witness testified that it seemed that the defendant made it handy for his back to be turned at the time the whiskey was obtained and the money left. Upon these facts to say that a sale did not take place would be *148to put a construction upon Ms conduct that is not justified. The concMsion is irresistible that the defendant did get tbe purchase price of the whiskey which was left in his place of business conveniently for him at or near the place where the whiskey was and that a supply was kept -there. All of the witnesses testified that the money was left for the purpose of paying for the intoxicants. Unquestionably sales were made.
The defendant was a witness in his own behalf. An objection was interposed to his cross-examination because it was said that it pertained to facts not brought out in the examination in chief. No ruling was made therein nor objection made or exception taken. This, therefore, is not before us for consideration. [State v. Wana, 245 Mo. 558, 563, 150 S. W. 1065.]
It was charged that the court committed error in permitting witnesses to testify whose names were not endorsed on the information. In the absence, as here, of deception by the prosecuting attorney this was not error. [State v. Rasco, 239 Mo. 535, 553, 144 S. W. 449.]
The judgment is affirmed.
Sturgis and Farrington, JJ., concur.